Opinion by
Judge Cofer :
The appellant was in court in his fiducial character, and in no other. Money in his hands as executor was in estimation of law in the custody of the court, and as to money so held the appellant was the agent of the court and subject to its summary control.
But as to his individual indebtedness, contracted in the, lifetime of the testator, he was in an entirely different position. He owed that as an ordinary debtor, and was subject to no other or different process from that to' which any other debtor was liable.
. The court had ordered the estate into the hands of the receiver, and if it deemed it necessary that coercive measures should be resorted to for the collection of the debt due from J. H. Herzog & Co., it should have ordered the receiver to bring suit upon it.
Wherefore the judgment is reversed, and the cause remanded with directions to discharge the rule.